Fourth Court of Appeals
                               San Antonio, Texas
                                   September 27, 2019

                                  No. 04-18-00103-CV

  WESTWIND HOMES d/b/a Westwind Development, G.P.-Laredo, LLC, and Centerpoint
                         Energy Resources Corp,
                               Appellants

                                            v.

                       Fernando RAMIREZ and Minerva Ramirez,
                                    Appellees

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CVT003262-D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding


                                     ORDER
    The Appellee’s Unopposed First Motion for Extension of Time to File Brief is
GRANTED. The appellee’s brief is due on October 30, 2019.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2019.



                                                 ___________________________________
                                                 LUZ ESTRADA,
                                                 Chief Deputy Clerk